   Case 2:19-bk-51163-MPP              Doc 29 Filed 06/06/19 Entered 06/06/19 16:56:58              Desc
                                        Main Document Page 1 of 4
Within three days, Debtor's counsel shall file a certificate evidencing service of the order upon
the creditors having an interest in the cash collateral and the 20 largest unsecured creditors in
accordance with Fed. R. Bankr. P. 4001(b)(3).




SO ORDERED.
SIGNED this 6th day of June, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




          ________________________________________________________________
Case 2:19-bk-51163-MPP           Doc 29 Filed 06/06/19 Entered 06/06/19 16:56:58                 Desc
                                  Main Document Page 2 of 4



hereto and incorporated herein by reference as Exhibit A. The Debtor shall not exceed the

attached Budget.

        2.     That Pinnacle Bank is hereby granted a post-petition replacement lien against the

post-petition assets of the Debtor as substitute and additional collateral identical in scope,

priority and perfected to the same extent as the lien of Pirmacle Bank existed pre-petition.

        3.     That the Debtor will deposit all required employment taxes on the date payroll is

made and will provide evidence of said employment tax deposit to the US Trustee's Office on

the second business day after payroll is made. The Debtor will file all post-petition payroll or

other tax returns when due and pay any balance thereon with said return.

       4.      That the Debtor shall timely pay fees to the United States Trustee and shall timely

file and serve copies of the Monthly Operating Reports as required by Federal Rule of

Bankruptcy Procedure 2015.3(a).        Upon Debtor's failure to comply with any of the terms of this

Order, the US Trustee may file a Certificate of Non-Compliance and the case may be

dismissed or converted upon notice and hearing.

       5.      That the hearing on the Motion is continued to June 18, 2019 at 9:00 a.m. in the

Bankruptcy Courtroom, Second Floor, James H. Quillen U.S. Courthouse located at 220 West

Depot Street, Greeneville, TN 37743.       This Order shall remain effective until the entry of the

Order arising out of the adjourned hearing.

       6.      That this Order is without prejudice to: (a) any subsequent request by a party in

interest including, but not limited to Pinnacle Bank, requesting adequate protection or restrictions

on use of Cash Collateral; or (b) any other right or remedy which may be available to Pinnacle

Bank or any other party in interest.



                                                  2
Case 2:19-bk-51163-MPP   Doc 29 Filed 06/06/19 Entered 06/06/19 16:56:58   Desc
                          Main Document Page 3 of 4
Case 2:19-bk-51163-MPP   Doc 29 Filed 06/06/19 Entered 06/06/19 16:56:58   Desc
                          Main Document Page 4 of 4
